Citation Nr: 1517580	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for eczema.
 
3.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The appeal was remanded in August 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for VA examinations scheduled in October 2014 to evaluate her claims for service connection for a sleep disorder and eczema.  She received notice of the scheduled examinations at her address of record in September 2014.  In January 2015, the RO issued a supplemental statement of the case continuing the denial of all three claims on appeal.  That document was returned as "undeliverable as addressed, forwarding order expired."  A review of the record reflects that the Veteran has appeared for all of her previous VA examinations.  From this evidence, the Board concludes that it is likely that the Veteran did not receive notice of the October 2014 VA examinations.  In addition, she is in receipt of compensation for several service-connected disabilities; thus, details necessary to confirm her address are likely known to VA.  Accordingly, in order to assist the Veteran, she should be contacted in order to determine her current address and to schedule new VA examinations.  Notice with regard to her claim to reopen the previously denied claim for service connection for a left ankle disability should also be resent to her current address.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to include contacting the Veteran or her representative, to determine her current address.

2.  Adequately advise the Veteran of the basis of the May 2003 denial of service connection for left ankle disability, including by telling her that there was no evidence of current left ankle disability at that time or of a relationship between it and service or between it and her service-connected left hip disability. 

3.  The Veteran should be scheduled for a VA examination with regard to her claim for service connection for sleep disorder.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current sleep disorders should be clearly reported, and if none are present, that should be clearly reported. 

The examiner should respond to the following:

 a) With regard to any current sleep disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by the service-connected left hip disorder? 

b) With regard to any current sleep disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected left hip disorder?

 The examiner should furnish reasons for the opinions. 

4.  The Veteran should be scheduled for a VA examination with regard to her claim for service connection for eczema.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current eczema disorders should be clearly reported. 

The examiner should respond to the following:

 a) With regard to any eczema in existence since October 2008, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by the service-connected adjustment disorder? 

b) With regard to any eczema in existence since October 2008, is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected adjustment disorder?  The examiner should furnish reasons for the opinions. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




